Citation Nr: 1621063	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  11-32 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial compensable rating for chronic low back pain.

2.  Entitlement to an initial compensable rating for Raynaud's syndrome.

3.  Entitlement to service connection for costochondritis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Crii Spears-De Leo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1980 to October 1987, August 1990 to August 1991, August 1991 to February 1992, June 1996 to January 1997, and July 1997 to June 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 and August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

The December 2008 rating decision, inter alia, granted service connection for Raynaud's syndrome and assigned a noncompensable rating, effective February 4, 2008.  The RO also denied entitlement to service connection for costochondritis.  The Veteran submitted a notice of disagreement (NOD) in March 2009.

The August 2010 decision, inter alia, granted service connection for chronic low back pain at noncompensably disabling effective March 31, 2009.  The Veteran submitted a NOD in September 2010, and in a September 2011 statement of the case (SOC) addressing these issues, the RO continued and confirmed its determinations.  Thereafter, in a November 2011 VA Form 9, the Veteran indicated that she was appealing the denial of benefits sought on appeal as indicated in the SOC.  Although the Veteran did not check the box indicating the appeal of each issue addressed in the SOC, nor did she list a specific issue, she implicitly indicated that the appeal is being perfected as to all of those issues by a specific argument related to specific items in the September 2011 SOC to include specifying error of fact related to the SOC's determination that she failed to report to two VA examinations.  The Board therefore finds that the November 2011 VA Form 9 implicitly contested the initial compensable rating for low back pain, the initial compensable rating for Raynaud's syndrome, and the denial of entitlement to service connection for costochondritis as these are the issues listed in the September 2011 SOC.  Therefore, these issues are properly before the Board.  38 C.F.R. §§ 20.200, 20.202 (2015).  Although the issues of entitlement to an initial compensable rating for Raynaud's syndrome and entitlement to service connection for costochondritis were not listed in the March 2016 SOC, certification is used for administrative purposes and does not confer or deprive the Board of jurisdiction over an issue.  38 C.F.R. § 19.35 (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After a review of the evidence, the Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the claims.

Rating for Low Back Pain

The Veteran seeks an initial compensable rating for her service-connected low back disability.  Specifically, in an April 2016 statement, the Veteran, through her representative, asserts that symptoms of disability are more severe than the current noncompensable disability reflects and requested an updated VA examination.  In light of the Veteran's statements identifying ongoing and increasing symptoms of back pain, as well as the fact that the Veteran's back disability has not been assessed at a VA examination since January 2013, the Board will grant this request.  Therefore, the Veteran should be scheduled for an updated VA examination of her back on remand.  Snuffer v. Gober, 10 Vet. App. 400, 408 (1997) (requiring a new examination where the evidence reflects that a disability has increased in severity since the time of the last VA examination); See also September 2010 NOD; November 2011 VA Form 9; and April 2016 Informal Hearing Presentation.

Rating for Raynaud's Syndrome and Service Connection for Costochondritis

According to the September 2011 SOC, the Veteran failed to report for the July 2011 VA examinations to determine current severity of her service-connected Raynaud's syndrome as well as determine the nature and etiology of costochondritis.  In a November 2011 substantive appeal and November 2011 statement, the Veteran wrote:

I did not receive any notice of scheduled examinations from VA.  What I did receive and discovered (see attached) is a notice from VAMC dated Jul 5, 2011 indicating that I need to contact VAMC by Jul 14 2011, 4:30p to schedule C&P exams.  I specified 'received and discovered', because this notice was sent to my residence, however was not discovered inside of junk advertisements that had been placed in recycling until after the deadline of July 14, 2011, when recycling was sorted for disposal.  Upon discovery of this notice, I tried to contact the number indicated, but it continued to ring busy.  I attempted to contact my Case Manger [Ms. L.L.] at VAMC.  I left her a voice message, and she returned the call . . . . I explained to her what happened, and asked how to proceed.  [Ms. L.] recommended I call the C&P appointment phone number indicated and inform them that I am submitting a new request to schedule exams.  I informed [Ms. L.] that I had tried several times and it continues to ring busy.  [Ms. L.] indicated that they are aware soldiers are experiencing difficulty getting through, but keep trying . . . . I continued to call for over a week, and finally got through to a VA Representative name 
[Ms. S.] . . . . [Ms. S] also stated that they are aware of the difficulty that soldiers are having getting through.  [Ms. S.] assisted me and said she was submitting a new request for examinations to be scheduled and I should receive correspondence form VA with a few weeks.

See August 2011 VA Form 21-0820, Report of General Information by Ms. S.; November 2011 VA Form 9; November 2011 correspondence from Veteran.

An August 2010 Report of General Information by Ms. S. documents her conversation with the Veteran and indicates that the VA examinations will be rescheduled.  See August 2011 VA Form 21-0820.  A letter dated July 5, 2011, which informed the Veteran to contact the C&P scheduling line by July 14, 2011 to schedule her VA examinations is also of record.  The letter stated that if the C&P office did not receive a call to schedule the examinations by the identified date, the Veteran's appointments will be cancelled and she must restart the C&P process after cancellation by calling the Regional Office and informing staff that she is ready to re-start the examination scheduling process by requesting staff to submit a new request for examination.  

Having reviewed the Veteran's claims file, it does not appear that the VA examinations were rescheduled.  Given the circumstances surrounding the scheduling of the VA examinations in this case, the Board finds that the Veteran should have another opportunity to attend examinations as to the severity of her Raynaud's syndrome and the etiology of her costochondritis.  The letter notifying the Veteran of the location, date, and time of the examinations should be included in the claims file.

Accordingly, the claims for an initial compensable rating for chronic low back pain and Raynaud's syndrome, and entitlement to service connection for costochondritis are REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of her service-connected low back disability.  The Veteran's claims file and a copy of this Remand should be made available to, and should be reviewed by the examiner.  All necessary tests should be conducted.

The examination should be conducted in accordance with the appropriate disability benefits questionnaire or examination worksheet.

2.  Schedule the Veteran for a VA examination to determine the severity of her Raynaud's syndrome.  The Veteran's claims file and a copy of this Remand should be made available to, and should be reviewed by the examiner.  All necessary tests should be conducted.
The examination should be conducted in accordance with the appropriate disability benefits questionnaire or examination worksheet.

3.  Schedule the Veteran for a VA examination to determine the etiology of her costochondritis.  The Veteran's claims file and a copy of this Remand should be made available to, and should be reviewed by the examiner.  All necessary tests should be conducted.

The examiner is asked to opine whether it is as least as likely as not (50 percent probability or more) that any current costochondritis disorder had its onset in service or is related to any in-service disease, event, or injury.

A comprehensive rationale should accompany any opinion provided.  The examiner is advised that the Veteran is competent to report symptoms and treatment, and that her reports must be taken into account in formulating the requested opinion. 

4.  Thereafter, re-adjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and her representative the requisite period of time to respond.  The case should thereafter be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

